Exhibit 10.1

 

Share Transfer Agreement

 

This Share Transfer Agreement (this “Agreement”) dated October 1, 2017, is among
Rebel Group, Inc., a Florida corporation with an address at 7500A Beach Road,
Unit 12-313, The Plaza, Singapore 199591 (the “Company”), Pure Heart
Entertainment Pte Ltd., a company incorporated under the laws of Singapore which
is also the Company’s wholly owned subsidiary, with an address at 7500A Beach
Road, Unit 12-313, The Plaza, Singapore 199591 (the “Company”) (“Pure Heart”),
and Naixin Qi, with an address at No 5 Sichuan Road, Apt Block 3 Unit 21, Shinan
District, Qingdao City, Shandong Province, China (the “Shareholder”) who is the
sole shareholder of Qingdao Quanyao Sports Consulting Ltd, a company organized
in No 22 Shandong Road, Unit 71 Tower B, Jinfu Building, Shinan District,
Qingdao City, Shandong Province, China (the “Target Company”).

 

WHEREAS, Pure Heart, through a wholly foreign owned entity (the “WOFE”) wishes
to acquire 100% of the outstanding equity interests (the “Equity Stake”) of the
Target Company from the Shareholder in exchange for a total consideration of
$7,000,000 consisting of the following: (i)the forgiveness of debt owed by the
Target Company to Pure Heart as of the Signing Date in the amount of
approximately $2,825,000 (the “Forgiven Debts”) and (iii) 12,000,000 shares (the
“Shares”) of the common stock of the Company, par value $.0001 per share (the
“Common Stock”) (together the “Purchase Price”) on the terms and conditions set
forth herein; and

 

WHEREAS, the Shareholder wishes to issue, sell and transfer the Equity Stake to
the WOFE in exchange for the Purchase Price on the terms and conditions set
forth herein; and

 

WHEREAS, the parties hereto intend that the issuance and acquisition of the
Shares and the Equity Stake shall be exempt from registration under the
Securities Act of 1933, as amended, under Regulation S promulgated thereunder.

 



 

 

 

NOW, THEREFORE, in consideration of the promises and conditions set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, and, after
friendly consultations, on the principles of equality and mutual benefit, all
parties to this Agreement have reached the following agreement in accordance
with the provisions of the Law of the People’s Republic of China on Sino-Foreign
Equity Joint Ventures and its implementation regulations, the Company Law of the
People’s Republic of China, the Contract Law of the People’s Republic of China
and other relevant laws and regulations of the People’s Republic of China, the
parties hereto agree as follows:

Article 1

Definitions

 

Unless otherwise prescribed and stipulated herein, the following terms used in
this Agreement shall have the meanings set forth as follows:

 

1.“Claims” refers to all the claims, actions, demands, proceedings judgments
liabilities, damages, amounts, costs and expenses (including but not limited
legal costs and disbursements) whatsoever and howsoever arising.

 

2.“Encumbrance” refers to any mortgage, assignment, lien, charge, pledge, title
retention, right to acquire, security interest, option, pre-emptive right, and
any other restriction or conditions whatsoever.

 

3.“Examination and Approval Authority” pursuant to the provisions for the
examination and approval of projects which have investments by foreign investors
in the PRC, refers to the relevant Chinese government departments having
authority to examine and approve any corporate documents of the Target Company,
and the issuance and transfer of the Equity Stake contemplated in this
Agreement.

 

4.“PRC” or “China” refers to the People’s Republic of China.

 

5.“Material Adverse Change” refers to

 

(a)       investigations (which may cause the Target Company to be punished) and
penalties upon the Target Company by relevant governmental authorities, which
may have material impact on the normal business operation of the Target Company;

 

(b)       involvement with any litigation, arbitration or any other judicial
proceedings by the Target Company, which may have material impact on the normal
business operation of the Target Company; or

 

(c)       any change (or any development that, insofar as can reasonably be
foreseen, is likely to result in any change) that may cause loss to the
financial conditions, business, assets or increase of liabilities of the Target
Company in the amount of more than $10,000.

 

6.“RMB” or “Renminbi” refers to the legal currency of the PRC.

 

7.“Signing Date” refers to the date on which this Agreement is signed by all
parties hereto.

 

8.“Third Party” refers to any natural person, legal entity, or other
organization or entity, other than the parties to this Agreement.

 

9.“US Dollar” or “US$” refers to the legal currency of the United States of
America.

 

Article 2

Issuance and Purchase of the Equity Stake

 

1.Pursuant to the terms and conditions of this Agreement and the PRC Agreement
(as defined below), the Shareholder agrees to issue sell and transfer the Equity
Stake to WOFE in exchange for the Purchase Price and Pure Heart agrees to cause
WOFE to acquire the Equity Stake from the Shareholder in exchange for the
Purchase Price On or before January 1, 2018.

 



 2 

 

 

2.The Purchase Price of $7,000,000 consists of the following:

 

(i) the forgiveness of the Forgiven Debts

 

(ii) the Shares.

 

3.The exchange of the Equity Stake for the Purchase Price shall take place as
follows:

 

(a)First, within 30 days of the Signing Date of this Agreement, Pure Heart, WOFE
and the Shareholder shall enter into a separate agreement in the PRC (the “PRC
Agreement”) which provides for the conversion of the Target Company into a
Sino-Foreign Joint Venture and the entry into a joint venture agreement among
the Shareholder, Pure Heart and the Target Company. The Target Company shall pay
all of its outstanding debts (other than the Forgiven Debts) within ten business
days of the Signing Date.

 

(b)Second, Shareholder and the Target Company shall proceed to obtain all
approvals required from the Examination and Approval Authority under the PRC
Agreement (the “Approvals”).

 

(c)Third, upon receipt of the Equity Stake by the WOFE, the Company shall issue
to Shareholder the Shares free of any Claims or Encumbrances.

 

Article 3

Conditions to Closing of this Agreement

 

1.Conditions to the Company’s, WOFE’s and Pure Heart’s Obligations. The
obligations of the Company and Pure Heart hereunder to pay the Purchase Price
consisting of the Debt Forgiveness and the Shares are subject to the
satisfaction, at or before the closing of this Agreement (the “Closing”) of each
of the following conditions, provided that these conditions are for the benefit
of the Company and Pure Heart and may be waived jointly by the Company and Pure
Heart:

 

(a)The Shareholder shall have caused the Target Company to acquire approval in
writing from the Examination and Approval Authority for the issuance, sale and
transfer of the Equity Stake and the transactions contained in the PRC
Agreement; and

 

(b)The Shareholder shall cause the Target Company to issue the Equity Stake in
the name of WOFE; and

 



 3 

 

 

(c)The Shareholder shall cause the Target Company to get an approval from the
applicable government authorities in the PRC of the PRC Agreement and the
transactions contemplated thereby; and

 

(d)There shall be no Material Adverse Change to the Target Company from the
Signing Date of this Agreement to the Closing; and

 

(e)The Shareholder shall cause the Target Company to enter into a Sino-foreign
equity joint venture agreement in accordance with the laws of the PRC with Pure
Heart and the Company;

 

(f)The Target Company shall not have any liabilities as of the closing date; and

 

(g)The representations and warranties of the Shareholder contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing as though made at that time and the Shareholder shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Shareholder at or prior to the Closing.

 

2.Conditions to the Shareholder’s and the Target Company’s Obligations. The
obligations of the Shareholder hereunder are subject to the satisfaction, at or
before the Closing of this Agreement of each of the following conditions,
provided that these conditions are for the benefit of the Shareholder and may be
waived by the Shareholder:

 

(a)The representations and warranties of the Company and Pure Heart contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the Closing as though made at that time and the Company and
Pure Heart shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company and Pure Heart at or prior
to the Closing; and

 

(b)Target Company and WOFE shall enter into a Sino-foreign equity joint venture
agreement in accordance with the laws of the PRC with the Target Company.

 



 4 

 

 

Article 4

Representations and Warranties

 

1.Representations and Warranties of the Target Company and Shareholder. The
Target Company and Shareholder hereby represent and warrant to Pure Heart and
the Company, that:

 

(a)The Shareholder and Target Company have the authority to execute and deliver
this Agreement, and to consummate the transactions contemplated hereby; and

 

(b)This Agreement has been or will be duly and validly executed and delivered by
the Shareholder, and constitutes, or will constitute a legal, valid and binding
obligation of the Shareholder enforceable against the Shareholder in accordance
with the respective terms except as enforceability may be limited by bankruptcy,
insolvency and other laws of general application affecting the enforcement of
creditors’ rights and except that any granting of equitable relief is in the
discretion of the court; and

 

(c)All information and facts relating to the Target Company that is in the
possession of the Shareholder is known to the Shareholder, or that should
reasonably be known to the Shareholder, which will have a substantive effect on
the Shareholder’s ability to fulfil any of their obligations in this Agreement
or when disclosed to Pure Heart or the Company shall have a substantive effect
on the willingness of Pure Heart or the Company to sign and fulfil its
obligations under this Agreement, have been disclosed to the Company and Pure
Heart and the information provided by the Shareholder to the Company and Pure
Heart does not contain any representation that is untrue or misleading; and

 

(d)No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against the Target Company or the
Shareholder that will materially affect the ability of the Shareholder to sign
this Agreement and for the Shareholder to cause the Target Company to fulfil the
obligations under this Agreement; and

 

(e)As of the Signing Date, the Shareholder has informed any Third Party, whose
approval is required for the consummation of the transactions contemplated by
this Agreement, and in case of any requirement for the consent of such Third
Party, the Shareholder has already procured the corresponding written consent
from such Third Party; and

 

(f)The Shareholder shall not take any action or cause any action to be taken
after the Signing Date that may cause a Material Adverse Change to the Chinse
Entity; and

 

(g)Regarding the documents and information provided by the Shareholder to the
Company or Pure Heart, including their agents (including without limitation the
lawyers, financial consultants, etc.) prior or subsequent to the Signing Date,
the Shareholder hereby undertakes that:

 

(i)all copies made from original documents are true and complete and that such
original documents are authentic and complete;

 

(ii)all originals supplied to Pure Heart or the Company or their agents, are
authentic and complete;

 



 5 

 

 

(iii)all signatures (stamps) appearing on documents supplied to Pure Heart or
the Company or their agents as originals or copies of originals are genuine; and

 

(iv)the Shareholder has drawn to the attention of Pure Heart and the Company and
their agents all matters that are material for the Pure Heart or the Company to
proceed with the transaction as contemplated in this Agreement.

 

(h)At any time, upon the request of the Pure Heart or the Company, the
Shareholder shall, at his own expense, make all efforts to carry out and/or
conduct in a way which is satisfactory to the Company and Pure Heart, or to
cause a Third Party to carry out and/or conduct in a way which is satisfactory
to the Company and Pure Heart, any action and/or document which the Company or
Pure Heart deem reasonably deems requisite, in order to realize the full
effectiveness and implementation of this Agreement; and

 

(i)The Target Company is a legal entity that has been duly established according
to the laws and regulations of China and is validly and legally in existence and
also operating normally in accordance with the laws and regulations of China.
Signing this Agreement and fulfilling all of its obligations stipulated herein
by the Shareholder and the Target Company herein, shall not contravene or result
in the violation of or constitute a failure to fulfil or an inability to fulfil
any of the stipulations in its articles of association or internal rules, any
laws, regulations, stipulations, any authorization or approval from any
government body or department or the stipulations of any contract or agreement
that the Target Company or the Shareholder is a party to or is bound by; and

 

(j)The Shareholder is a PRC citizen with all civil abilities to enter into this
Agreement and fulfil all of his obligations stipulated herein. Signing this
Agreement and fulfilling each of the obligations stipulated herein by the
Shareholder shall not contravene or result in the violation of or constitute a
failure to fulfil or an inability to fulfil any of the stipulations in any laws,
regulations, stipulations, any authorization or approval from any government
body or department or the stipulations of any contract or agreement that the
Shareholder is a party to or is bound by; and

 

(k)The Shareholder further undertakes and warrants that: the Shareholder has the
full authority and right to cause the Target Company to issue the Equity Stake,
and that the Equity Stake when issued shall not be subject to any Claims or
Encumbrances (including but not limited to any form of option, acquisition
right, mortgage, pledge, guarantee, lien or any other forms of third party
rights); and there is no interest present and no agreement or undertaking in
existence that may result in or create any Claim or Encumbrance on the Equity
Stake; and

 



 6 

 

 

(l)The Shareholder further undertakes and warrants that: no lawsuits,
arbitrations, or other legal or administrative proceedings or governmental
investigations are on-going against the Target Company or the Shareholders that
will materially affect the Shareholder’s ability to sign this Agreement or
fulfil the Shareholder’s obligations under this Agreement; and

 

(m)The registered capital of the Target Company Entity has been fully paid up as
scheduled. The Shareholder fully fulfilled his capital contribution obligations,
which have been legally verified in accordance with relevant PRC laws. There is
no withdrawal of the registered capital by the Shareholder; and

 

(n)The Target Company has never suffered and is not currently suffering from any
administrative investigations, lawsuit, arbitration, disputes, Claims or other
proceedings (no matter ongoing, pending or threatened), nor has the Target
Company been punished, and the Shareholder can foresee that no punishment is to
be made against the Target Company by any administrative authorities of the PRC
for the issues already existing prior to the issuance of the Equity Stake. The
Shareholder has fully disclosed to Pure Heart and the Company all information in
respect of environmental protection, fire-prevention and work safety of the
Target Company, etc. In addition, the Shareholder hereby warrants that all fees,
charges, penalties and expenses payable to or being required to pay to any PRC
governmental authority have been paid off. As of the Closing, there are no such
fees, charges, penalties and expenses in default, nor are there any costs and/or
expenses being required by any PRC governmental authority to be paid for any
purpose of correcting defects and/or inappropriate actions of the Target Company
in default. In the event that the Shareholder or the Target Company suffers from
any penalty, damage, loss, etc. due to any such administrative investigations,
lawsuit, arbitration, disputes, claims, penalties and/or other proceedings
Shareholder shall be liable for the full compensation of Pure Heart and the
Company; and

 

(o)Prior to the Signing Date, the Shareholder has already disclosed all
information about the debts of the Target Company as set forth in Exhibit A
hereof. As of the Closing, such information remains complete, reliable, accurate
and genuine; and

 

(p)As of the Closing, the Target Company has not carried out any equity
investment in any other companies, enterprises, or other economic entities,
etc., neither has the Target Company participated in partnerships or
associations with any other companies, enterprises, other economic entities or
individuals; and

 

(q)As of the Closing, except for the Encumbrances listed out in Exhibit B,
attached hereto, the Target Company’s assets and rights are free from any
security interest (including but not limited to mortgage, pledge and lien) or
any other Encumbrance, neither has the Chines Entity provided any security
(including but not limited to mortgage, pledge and guarantee) for any other
companies, enterprises, economic entities or any individuals; and

 



 7 

 

 

(r)As of the Closing, the Target Company has fully paid off all taxes required
by the PRC laws and regulations, including but not limited to enterprise income
tax, value-added tax, city construction tax and any additional education fees;
and

 

(s)The Target Company’s operations and processes are in full compliance with
relevant PRC laws, regulations, standards and norms, and there are no illegal
actions against the Target Company of infringing upon intellectual property
rights of others, such as patent, know-how, etc.; and

 

(t)Labor Contracts between the Target Company and the employees who are still
employed by the Target Company on the Signing Date have been legally and
effectively executed. As of the Signing Date, there has not been any situation
which may lead the employees of the Target Company to bring labor arbitrations
or lawsuits against the Target Company; and

 

(u)All the accounts, books, ledgers and financial records of the Target Company
have been formulated in accordance with the accounting procedures and rules
provided by PRC accounting system, and have been fully, properly and accurately
recorded and completed, which do not involve any material mistake and deviation,
and truly and precisely reflect all transactions relating to the Target Company
and show the financial, contractual and other business conditions of the Target
Company during every fiscal year; and

 

(v)The Shareholder is acquiring the Shares as principal for his own account for
investment purposes only and not with a view to or for distributing or reselling
the Shares or any part thereof, and the Shareholder is acquiring the Shares in
the ordinary course of business and does not have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Shares; and

 

a.The Shareholder agrees and acknowledges that he was not, a “U.S. Person” (as
defined below) at the time the Shareholder was offered the Shares and as of the
date hereof is not resident in the United States or seeking to acquire the
Shares for a party in the United States.

 

b.“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

  (w) The Shareholder understands that no action has been or will be taken in
any jurisdiction by the Company that would permit a public offering of the
Shares in any country or jurisdiction where action for that purpose is required.

 



 8 

 

 

  (x) The Shareholder (i) as of the execution date of this Agreement is not
located within the United States, and (ii) is not acquiring the Shares for the
account or benefit of any U.S. Person, except in accordance with one or more
available exemptions from the registration requirements of the Securities Act of
1933, as amended (the “1933 Act”), or in a transaction not subject thereto; and
        (y) The Shareholder will not resell the Shares except in accordance with
the applicable laws; and         (z) The Shareholder will not engage in hedging
transactions with regard to Shares except as permitted by applicable laws; and  
      (aa) No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising
has been or will be used by the Shareholder or any of their representatives in
connection with the offer and acquisition of the Shares; and

 

(bb)The Shareholder acknowledges that he had the opportunity to review the
Company’s filings with the Commission available to be viewed online on the EDGAR
system at https://www.sec.gov/edgar/searchedgar/legacy/companysearch.html and
has had (i) the opportunity to ask questions he or she deemed necessary and to
receive answers from, representatives of the Company concerning the merits and
risks of acquiring the Shares; (ii) access to information about the Company and
its respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its acquisition of
the Shares; and (iii) the opportunity to obtain such additional information that
the Shareholder requests that the Company possesses or can acquire without
unreasonable effort or expense; and

 

(cc)The Shareholder understands that the Shares will be “restricted securities”
as that term is defined in Rule 144 under the 1933 Act (“Rule 144”) and all
conditions for sale must be met under Rule 144 to sell the Shares. UNTIL ALL
APPLICABLE CONDITIONS RULE 144 ARE SATISFIED, RULE 144 WILL BE UNAVAILABLE AND
THE SECURITIES MAY NOT BE SOLD. Once Rule 144 is available, the Shares must be
held for the time period required by Rule 144 unless the Shares are subsequently
registered under the 1933 Act and qualified under applicable securities law or
exemptions from such are available. The Shareholder further understands that the
certificates evidencing the Shares shall bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 



 9 

 

 

(dd)The Shareholder has independently evaluated the merits of its decision to
acquire the Shares pursuant to this Agreement, and the Shareholder confirms that
it has not relied on any oral statements from Company or Pure Heart directors or
officers and has received no warranties other than those set forth herein.

 

2.Representations and Warranties of the Company and Pure Heart. The Company and
Pure Heart, hereby represent and warrant to the Shareholder both jointly and
severally, that:

 

(a)The Company and Pure Heart, each have the full right, power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby; and

 

(b)The Company is duly incorporated and validly existing under the laws of the
State of Florida, and has all requisite corporate power and authority to own or
lease its properties and assets and to conduct its business as it is presently
being conducted. Except Rebel Holdings Limited, Pure Heart Entertainment Pte.
Ltd., and SCA Capital Limited, the Company does not own or control any
subsidiaries as of the date of this Agreement;

 

(c)Pure Heart is duly incorporated and validly existing under the laws of
Singapore and has all requisite corporate power and authority to own or lease
its properties and assets and to conduct its business as it is presently being
conducted; and

 

(d)The execution and delivery by the Company and Pure Heart of this Agreement,
and any other agreements contemplated hereby and the performance by the Company
and Pure Heart of their obligations thereunder, have been duly and validly
authorized by the Board of Directors of each the Company and Pure Heart, no
other corporate action on the part of the Company or Pure Heart or the
stockholders of either company being necessary; and

 

(e)This Agreement has been duly and validly executed and delivered by the
Company and Pure Heart, and constitutes, or will constitute a legal, valid and
binding obligation of the Company and Pure Heart enforceable against the Company
and Pure Heart in accordance with their respective terms except as
enforceability may be limited by bankruptcy, insolvency and other laws of
general application affecting the enforcement of creditors’ rights and except
that any granting of equitable relief is in the discretion of the court; and

 



 10 

 

 

(f)No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations, etc. are on-going against the Company or Pure Heart
that will materially affect either parties ability to sign this Agreement or
fulfil its obligations under this Agreement; and

 

(g)The execution, delivery and performance of this Agreement by Pure Heart and
the Company and the consummation by the Company and Pure Heart of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or Pure Heart’s certificate or articles
of incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement or other document to which the Company
or Pure Heart is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction or decree, such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. “Material Adverse Effect” for the purposes of this
section only shall mean any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, (ii) a material and
adverse effect on the results of operations, assets, properties, prospects,
business or condition (financial or otherwise) of the Company or Pure Heart, or
(iii) an adverse impairment to the Company’s or Pure Heart’s ability to perform
on a timely basis its obligations under this Agreement; provided however, that
none of the following shall be deemed in and of themselves, either alone or in
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (i) any change, event, state of facts or development generally affecting
the general political, economic or business conditions of the United States;
(ii) any change, event, state of facts or development generally affecting the
mixed martial arts events industry; (iii) any change, event, state of facts or
development arising from or relating to compliance with the terms of this
Agreement; (iv) acts of war (whether or not declared), the commencement,
continuation or escalation of a war, acts of armed hostility, sabotage or
terrorism or other international or national calamity or any material worsening
of such conditions; (v) changes in laws or U.S. generally accepted accounting
principles after date hereof or interpretation thereof; or (vi) any matter set
forth in the Agreement or exhibits thereto; and

 

(h)The Company and Pure Heart are not required to obtain any consent, waiver,
authorization, approval or order of, give any notice to, or make any filing or
registration with, any federal, provincial, state, local or other governmental
authority or any other individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind in connection with the execution, delivery and
performance by the Company and Pure Heart of this Agreement, other than (i)
filings required by state securities laws or (ii) the filing of a Notice of Sale
of Securities on Form D with the Securities and Exchange Commission under
Regulation D of the 1933 Act; and

 



 11 

 

 

(i)The Shares have been duly authorized and, when issued in accordance with this
Agreement, will be duly and validly issued, fully paid and non-assessable, free
and clear of any and all liens Encumbrances, Claims, security interest or
pre-emptive rights.

 

Article 5

Taxes Payable under this Agreement

 

Any taxes or fees arising out of and payable pursuant to the fulfilment of the
terms of this Agreement shall be paid by the respective party hereto liable for
the taxes or fees under the applicable provisions of relevant laws and
regulations of the applicable taxation authority.

 

Article 6

Termination

 

1.This Agreement may be terminated and abandoned at any time prior to the
Closing:

 

(a)by the written mutual consent of Pure Heart, the Company and the Shareholder;

 

(b)by the Company or Pure Heart, upon written notice to the Shareholder, if any
of the conditions set forth in Article 3 Section 1 of this Agreement shall not
have been fulfilled in all material respects at the time at which the Closing
would otherwise occur or if satisfaction of such a condition is or becomes
impossible; or

 

(c)by the Shareholder, upon written notice to Pure Heart and the Company if any
of the conditions set forth in Article 3 Section 2 of this Agreement shall not
have been fulfilled in all material respects at the time at which the Closing
would otherwise occur or if satisfaction of such a condition is or becomes
impossible, provided that at the time of such notice the Shareholder must have
complied in all material respects with their obligations under this Agreement;
and provided, further, that Pure Heart and the Company shall have ten (10) days
after the notice sent by the Shareholder pursuant to this subsection in which to
fulfill such conditions not fulfilled unless satisfaction of such a condition is
or becomes impossible.

 

2.In the event of a termination of this Agreement in accordance with Article 6
Section 1 of this Agreement, all further obligations of the parties under this
Agreement shall terminate, no party shall have any right under this Agreement
against any other party, and each party shall bear its own costs and expenses;
provided, however, that termination shall not relieve any party of liability for
any failure to perform or comply with this Agreement prior to the date of
termination, or constitute a waiver of any claim with respect thereto.

 



 12 

 

 

Article 7

Indemnity

 

1.Obligation of the Shareholder to Indemnify the Company and Pure Heart. The
Shareholder hereby agrees to indemnify and hold harmless the Company and Pure
Heart and their representatives from, against and in respect of any and all
damages, losses, obligations, liabilities, claims, deficiencies, costs, taxes,
penalties, fines, interest, monetary sanctions and expenses incurred by Company
and Pure Heart, including, without limitation, reasonable attorneys’ fees and
costs incurred to comply with injunctions and other court and agency orders, and
other costs and expenses incident to any suit, action, investigation, claim or
proceeding or to establish or enforce Company’s and Pure Heart’s rights to
indemnification hereunder (“Losses”) suffered, sustained, incurred or required
to be paid by any of them by reason of:

 

(a)any representation or warranty made by the Shareholder in or pursuant to this
Agreement or any of the other agreement contemplated hereby, being untrue or
incorrect in any material respect;

 

(b)any failure by the Shareholder to observe or perform his covenants and
agreements set forth in this Agreement or any other agreement or document
executed by them in connection with the transactions contemplated hereby; or

 

(c)any failure of the Shareholder to obtain on behalf of the Target Company the
necessary government approvals contemplated hereby.

 

2.Indemnity Basket. Notwithstanding anything to the contrary in this Agreement,
the Shareholder shall not have any obligation to indemnify Pure Heart and the
Company until and unless the aggregate amount of Losses exceeds Fifty Thousand
Dollars ($50,000) in the aggregate (the “Basket”), after which point the
Shareholder will be obligated to indemnify the Company and Pure Heart from and
against the full amount of such Losses (including the Basket).

 

Article 8

Confidentiality

 

1.All of the parties hereto agree unless otherwise provided for in another
relevant confidentiality agreement that with regard to the confidential and
exclusive information that has been disclosed to or may be disclosed to the
other parties by any party to this Agreement pertaining to their respective
businesses, or financial situations and other confidential matters, all parties
to this Agreement which have received the aforesaid confidential information
(including written information and non-written information, hereinafter referred
to as “Confidential Information”) shall:

 

(a)Keep the aforesaid Confidential Information in confidence; and

 

(b)Not disclose the Confidential Information to any Third Party or any entity.

 



 13 

 

 

2.The Provisions of Section 1 of this Article 9, shall not apply to Confidential
Information:

 

(a)which was available to the receiving party from the written records procured
by the receiving party from the disclosing party before the disclosing party
disclosed the information to the receiving party;

 

(b)which has become public information by means not attributable to any breach
by the receiving party; or

 

(c)which was obtained, by the receiving party from a Third Party not subject to
any confidentiality obligation affecting the said Confidential Information.

 

Article 9

Miscellaneous

 

1.Entire Agreement. This Agreement and the schedules hereto, constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof.

 

2.Notices. Any notice permitted or required under this Agreement shall be deemed
to have been given if the notice is in writing and personally served, mailed by
registered or certified mail (return receipt requested), mailed by courier with
confirmed receipt or sent by facsimile with confirmation, or by registered mail,
to the parties at the addresses set forth in the preamble of this Agreement.
Each party may change its address by giving similar notice. Notices given as
provided herein shall be deemed effective as of the date sent or facsimile
transmission.

 

3.Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a writing signed by all of the parties hereto. No such waiver will be
deemed to be a waiver of any other or further obligation or liability of the
party or parties in whose favor the waiver was given.

 

4.Construction. This Agreement shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any documents contemplated thereby.

 

5.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. Neither party
hereto may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other parties hereto.

 

6.No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

 

7.Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York in the United States, without regard to the principles of conflicts of law
thereof.

 

8.Survival. The representations, warranties, agreements and covenants contained
herein shall survive the Closing.

 

9.Execution. This Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 

10.Severability. Each provision of this Agreement shall be considered severable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.

 

[signature page to follow]

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of date first written
above.

 

  Rebel Group, Inc.         By: /s/ Justin Aan Yee Leong   Name:  Mr. Justin Aan
Yee Leong   Title: President and CEO         Pure Heart Entertainment Pte Ltd.  
      By: /s/ Khian Kiee Leong   Name: Mr. Khian Kiee Leong   Title: Director  
      Shareholder         By: /s/ Naixin Qi     ID No.370202197706101428



 



 15 

 

 

Exhibit A

 

Details re Debt of Target Company as of the Signing Date

 

   $  Amount owing as at December 2016   896,631  Advances and payments on
behalf in 2017   1,928,369      2,825,000 

 

 

16

 

 

